      Case 2:20-cv-01847-GGG-MBN Document 35 Filed 05/28/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



  RAYMOND ANGELIN                                                     CIVIL ACTION
  VERSUS                                                              NO: 20-01847
  THRIVE LOGISTICS, et al.                                            SECTION: T (5)


                                              ORDER

       Before the Court is a Motion for Partial Summary Judgment filed by Defendant Thrive

Logistics, Inc. (hereinafter, “Defendant”)(R. Doc. 13), and the response filed by the Plaintiff,

Raymond Angelin, stating he has no evidence to oppose Defendant’s Motion (R. Doc. 23). For the

reasons set forth below, the Motion for Partial Summary Judgment is GRANTED, and Plaintiff’s

direct negligence claims against Defendant Thrive Logistics, Inc., are dismissed with prejudice.

       This action arises from an alleged motor vehicle accident on April 8, 2019, in Orleans

Parish, Louisiana, involving a tractor-trailer operated by Plaintiff and a tractor-trailer operated by

defendant Jeremy Stready (R. Docs. 1-4 and 13-2, p. 1). Plaintiff alleges the accident and his

resulting injuries and damages were caused by the negligence of Mr. Stready in several enumerated

particulars. He further alleges Mr. Stready was acting in the course and scope of his employment

with Defendant Thrive Logistics at the time of the accident and, correspondingly, that Defendant

is vicariously liable for his alleged negligence under the doctrine of respondeat superior. Plaintiff

additionally and separately alleges that the subject accident and his resulting injuries and damages

were proximately caused by Defendant’s independent or direct negligence in a number of




                                                  1
      Case 2:20-cv-01847-GGG-MBN Document 35 Filed 05/28/21 Page 2 of 4




particulars. 1 As Plaintiff concedes, Defendant Thrive Logistics has admitted Mr. Stready was

acting in the course and scope of his employment with Defendant when the alleged accident at

issue occurred, and there is no evidence to contradict that admission.2

       Defendant Thrive Logistics brings this Motion for Partial Summary Judgment on the basis

that, under settled Louisiana law, a plaintiff cannot simultaneously maintain both a direct

negligence claim and a claim for vicarious liability against a defendant-employer, when the

employer has stipulated its defendant-employee was in the course and scope of employment when

the alleged negligence occurred.

LAW and ANALYSIS

       Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”3 When assessing

whether a dispute as to any material fact exists, the court considers “all the evidence in the record

but refrains from making credibility determinations or weighing the evidence.” 4 All reasonable

inferences are drawn in the favor of the nonmoving party, but “unsupported allegations or




1
  Plaintiff’s direct negligence claims against Defendant Thrive Logistics are as follows:
       a. Failing to take necessary action to avoid the accident;
       b. Failing to properly monitor and train employee drivers;
       c. Acting with wanton and reckless disregard for the rights and safety of others;
       d. Failing to use due care and caution under the circumstances; and
       e. Any and all other acts of negligence, fault or imprudence which may be proven
       during the investigation of this matter, all of which are violations of the laws of
       Louisiana and the applicable ordinances which are hereby specifically pleaded and
       adopted by reference as though set forth in extenso.
R. Doc. 1-4, ¶ 8.
2
  R. Doc. 1-4, ¶ 6, and R. Doc. 12, Stipulation as to Course and Scope of Employment.
3
  Fed. R. Civ. P. 56(a).
4
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir.
2008).
                                                   2
       Case 2:20-cv-01847-GGG-MBN Document 35 Filed 05/28/21 Page 3 of 4




affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.” 5 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact. 6 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”7

           The issue before the Court is whether a plaintiff in Louisiana can maintain direct

negligence claims, such as negligent hiring, training, or supervision, against an employer, while at

the same time asserting claims against the alleged negligent employee for which the plaintiff seeks

to hold the employer vicariously liable when the employer has admitted the employee was in the

course and scope of employment at the time of the alleged conduct. The Louisiana Supreme Court

has not yet definitively resolved that issue, but Louisiana federal courts making an “Erie guess”

have determined that: “A plaintiff may not simultaneously maintain independent causes of action

in tort against both an employee and an employer for the same incident when the plaintiff alleges

both [] negligence by the employee and [] negligent hiring, training, and/or supervision by the

employer; and [when] the employer stipulates that the employee acted in the course and scope of

employment.” 8 Defendant Thrive Logistics points to Louisiana state courts that have favorably

relied on the federal district court decisions to hold similarly that plaintiffs cannot maintain direct



5
  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
6
  Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
7
  Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).
8
  Wright v. National Interstate Ins. Co., No. CV 16-16214, 2017 WL 5157537, at *3 (E.D .La.
2017) (quoting Dennis v. Collins, No. CV 15-2410, 2016 WL 6637973, at *5 (W.D. La. 2016));
see also Wilcox v. Harco International Insurance, No. CV 16-187, 2017 WL 2772088, at *3 (M.D.
La. 2017),
                                                 3
      Case 2:20-cv-01847-GGG-MBN Document 35 Filed 05/28/21 Page 4 of 4




negligence claims against an employer while simultaneously maintaining claims against the

alleged negligent employee for which plaintiffs seek to hold the employer vicariously liable after

the employer has admitted the employee was in the course and scope of employment at the time

of the alleged conduct. 9 Plaintiff makes no argument to the contrary. Accordingly, this Court, too,

will follow the reasoning in Dennis v. Collins.

       In this case, Plaintiff does not dispute Defendant’s admission that the alleged motor vehicle

accident at issue occurred while Mr. Stready was acting in the course and scope of his employment

with Defendant. Therefore, the Court finds, as a matter of law, that Plaintiff cannot simultaneously

maintain both (1) a negligence cause of action against Mr. Stready for which Defendant is

vicariously liable under respondeat superior and (2) a direct/independent negligence cause of

action against Defendant for its alleged negligent entrustment, hiring, training and supervision of

Mr. Stready. Accordingly,

       IT IS ORDERED that the Motion for Partial Summary Judgment filed by Defendant

Thrive Logistics, Inc. is GRANTED, and Plaintiff’s direct negligence claims against Defendant

are dismissed with prejudice.

       New Orleans, Louisiana, this 28th day of May 2021.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




9
 R. Doc. 13-2, p. 6, n. 26, citing inter alia Wheeler v. United States Fire Ins. Co., 18-1422 (La.
App. 1 Cir. 6/13/19); 2019 WL 2612903 (not reported), and attached as Exhibit C.
                                                  4
